 


110 HR 2198 IH: Contractor Accountability Act
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2198 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2007 
Ms. Sutton introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To require an annual report on contract oversight by Federal departments and agencies. 
 
 
1.Short titleThis Act may be cited as the Contractor Accountability Act. 
2.Annual report on contract oversight by departments and agencies 
(a)RequirementNot later than April 1 of each year, beginning with April 1, 2008, the head of each Federal department or agency shall submit to Congress a report containing, with respect to each covered contract or order awarded or issued by the agency during the year covered by the report, the following: 
(1)A certification that the department or agency has exercised oversight over each contract or order sufficient to ensure that each contractor is fulfilling the obligations specified in the contract or order. 
(2)A list of the names of each contractor found by the department or agency to not be fulfilling its obligations specified in the contract or order. 
(b)Public availability 
(1)Except as provided in paragraph (2), each report submitted under subsection (a) shall be made publicly available on the public Web site of the department or agency submitting the report.  
(2) This subsection does not require the public availability of information that is exempt from public disclosure under section 552(b) of title 5, United States Code.  
(c)GAO oversight 
(1)Report requirementEvery two years, the Comptroller General shall submit to the congressional committees described in paragraph (2) a report discussing the compliance by the departments and agencies with the requirements of this Act. 
(2) CommitteesThe committees described in this paragraph are the following: 
(A)The Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(B)The Committees on Appropriations of the House of Representatives and the Senate. 
(C)Other committees of jurisdiction. 
(d)DefinitionsIn this section: 
(1)Covered contract or orderThe term covered contract or order means any of the following: 
(A)A contract awarded by a Federal department or agency in an amount greater than the simplified acquisition threshold, or a subcontract in an amount greater than such threshold under such a contract. 
(B)A task or delivery order issued by a Federal department or agency in an amount greater than the simplified acquisition threshold. 
(2)Simplified acquisition thresholdThe term simplified acquisition threshold has the meaning provided in section 4(11) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(11)). 
(3)Task or delivery orderThe term task or delivery order has the meaning provided in section 303K of title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253k).  
 
